EXHIBIT 10.8(a)

 

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “First Amendment”),
is made as of May 7, 2004, by and between Infonet Services Corporation, a
Delaware corporation (the “Company”), and Jose A. Collazo (the “Executive”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to such terms in the Employment Agreement (as defined below).

 

WHEREAS, the Company and the Executive have entered into that certain Executive
Employment Agreement (the “Employment Agreement”), dated as of April 24, 2001,
as amended;

 

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to provide additional incentives for the Executive
pursuant to that certain Infonet Services Corporation CEO Incentive Bonus Plan
(the “Plan”);

 

WHEREAS, the Company and the Executive reserved the right to amend the
Employment Agreement pursuant to the terms thereof; and

 

WHEREAS, in connection with the Plan, the Company and the Executive desire to
amend the Employment Agreement as set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby amend the Employment
Agreement as follows:

 

1. A new Section 3.10, as set forth below, is hereby added to the Employment
Agreement:

 

“Section 3.10 CEO Incentive Bonus Plan

 

Notwithstanding anything to the contrary, the Executive acknowledges and agrees
that (i) any payment under the Infonet Services Corporation CEO Incentive Bonus
Plan (the “Plan”) shall be excluded from the calculation of (a) any Benefits,
Separation Payments, salary continuation payments, and other payments or
benefits under this Agreement, and (b) any payments or benefits under any
employee welfare or pension benefit plans or programs or any other plans or
programs, including, but not limited to the Infonet Services Corporation Senior
Executive Supplemental Benefits Plan, the Infonet Services Corporation
Supplemental Executive Retirement Plan, and any 401(k) plans; (ii) no portion of
the Executive’s “base amount,” within the meaning of Section 280G of the Code
(as defined herein), shall be allocated to any payment under the Plan for the
purpose of determining the amount of the Executive’s “Gross-Up Payment” pursuant
to Section 6.5 hereof; and (iii) in the event that the Executive is entitled to
receive cash separation payments or salary continuation payments pursuant to

 



--------------------------------------------------------------------------------

Sections 3.2 or 3.9 of this Agreement by reason of a termination of the
Executive’s employment by the Company without Cause, by the Executive for Good
Reason or due to the Executive’s Death or Disability, in each case within one
year after a Change in Control, the Executive shall not be entitled to receive
any payment under the Plan except to the extent that such payment would exceed
the aggregate amount of such cash separation payments or salary continuation
payments.”

 

2. Section 6.5(a) of the Employment Agreement is hereby amended by replacing the
second sentence with the following sentence:

 

“Except as set forth in the Plan, any other excise taxes, penalties, interest or
other payments which the Executive may be required to pay by any taxing
authority shall be borne by the Company.”

 

3. Section 6.5(b) of the Employment Agreement is hereby amended by deleting the
words “Anything in this Agreement to the contrary notwithstanding” in the first
sentence and inserting in their place the words “Except as set forth in the
Plan”.

 

4. This First Amendment shall be and is hereby incorporated in and forms a part
of the Employment Agreement.

 

5. This First Amendment may be executed in one or more counterparts, any of
which may be executed and transmitted by facsimile, and each of which will be
deemed to be an original of this First Amendment and all of which, when taken
together, will be deemed to constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

INFONET SERVICES CORPORATION,

     

Jose A. Collazo

a Delaware corporation

        By:  

/s/    Paul Galleberg

          /s/    Jose A. Collazo

Name:

 

Paul Galleberg

           

Its:

 

Senior Vice President

           

Address:

     

Address:

Infonet Services Corporation

     

Infonet Services Corporation

2160 East Grand Avenue

     

2160 East Grand Avenue

El Segundo, California 90245-1022

     

El Segundo, California 90245-1022

 